.HAMILTON, Circuit Judge,
dissenting.
The majority accurately describes the general legal principles that apply to póst-Iqbal federal pleading and to legal malpractice claims in- Illinois. I must respectfully dissent, however, from the majority’s application of those principles. The majority applies the post-Iqbal pleading. standards so stringently as to reinstate, in effect if not in name, the obsolete code pleading regime replaced by the Federal Rules of Civil Procedure in 1938. See generally Arthur R. Miller, From Conley to Twombly to Iqbal. A Double Play on The Federal Rules of Civil Procedure, 60 Duke L.J. 1 (2010). The majority’s application is so stringent that it runs afoul even of Iqbal itself. I would reverse the dismissal of the action.
The majority acknowledges that plaintiff has alleged sufficiently that defendant Schumacher owed it a duty of professional care and breached that duty. Ante, at 676-77. Those points are clearly correct. Schu-macher conceded his client’s liability for the claimant’s worker’s compensation claim without his client’s consent, He also did so without having taken basic 'steps to learn the relevant facts. At this stage of this federal case, we must assume these allegations .are true.
The majority tells us that what, is missing is “a plausible description. of a lost defense that, absent Mr. Schumacher’s alleged neglect, would have assured West Bend’s success on the underlying claim.” Ante at 678, citing Iqbal. I must respectfully disagree. The path of an available *680defense was quite clear. In the operative complaint and its briefs to' the district court and this court, West Bend makes specific'factual allegations showing a solid defense on the merits. The claimant sought compensation for a workplace injury to his knee. The complaint alleged that at the time Schumacher conceded liability without his client’s consent; he knew the following:
• the claimant completed work on the day of his alleged injury.
• after the alleged injury, the claimant continued to work another two weeks, until he was laid off.
• before the alleged workplace knee injury, the claimant’s physician had already determined that the claimant needed knee replacement surgery.
• the claimant’s own treating physician could not find any change in condition in the claimant’s knee after the alleged workplace knee injury.
• available documents indicated that the claimant did not report the alleged workplace injury when it supposedly happened or even until well after'he was laid off and had retained an attorney.
See Second Amended Cplt. ¶¶15, 17; Dkt. No. 77 at 4' (Mem. in Opp. to Motion to Dismiss); Appellant’s Br. at 5. Those factual allegations surely provide “a plausible description of a lost defense”: there was no workplace injury at all, or certainly not one that required surgery that the claimant’s own physician had already said he needed before the alleged injury.
The majority acknowledges these allegations, ante at 678, but complains that we “are given no description as to whether or how this evidence would have produced a successful outcome for West Bend,” and that we are left to “speculate as to whether and how West Bend would have prevailed on the underlying claim....” Ante at 679.
There is nothing speculative about the defenses that Schumacher abandoned for his client by conceding liability. They are easy to see. If in fact the claimant had already been told that he needed a knee replacement, or if in fact the claimed workplace injury was not reported at the time and did not prevent the claimant from continuing to work both that day and for weeks afterward, a trier of fact could find as a matter of fact that there simply was no compensable workplace injury.1
West Bend may or may not be able to prove its allegations, but these allegations go far beyond “threadbare recitals of the elements of a cause of action, supported by mere conclusory statements.” See Iqbal, 556 U.S. at 678, 129 S.Ct. 1937, citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955. From West Bend’s detailed factual allegations, a judge can easily draw on her “experience and common sense,” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937, to conclude that West Bend has alleged plausibly that Schumacher’s breaches of his professional duty injured West Bend and support a claim for legal malpractice.
In parsing the complaint the majority has focused on the general language in the complaint, criticized it for being “concluso-ry,” and then overlooked the supporting details. In my view the complaint is far more detailed than necessary, but it is surely at least sufficient. See, eg., Runnion v. Girl Scouts of Greater Chicago and Northwest Indiana, 786 F.3d 510, 517-18 *681(7th Cir. 2015) (reversing dismissal), citing Johnson v. City of Shelby, 574 U.S. -, 135 S.Ct. 346, 190 L.Ed.2d 309 (2014) (summarily reversing appellate dismissal on the pleadings); see also Erickson v. Pardus, 551 U.S. 89, 93-94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (summarily reversing dismissal on pleadings for supposed failure to alleged injury and causation).
As the Supreme Court explained in Johnson, five years after Iqbal was decided: “Petitioners stated simply, concisely, and directly events that, they alleged, entitled them to damages from the [defendant]. Having informed the [defendant] of the factual basis for their complaint, they were required to do no more to stave off threshold dismissal for want of an adequate statement of their claim.” 574 U.S. at -, 135 S.Ct. at 347.
Finally, one of defendants’ causation arguments deserves some specific attention. Defendants argue that the complaint and Illinois law of workers’ compensation show that West Bend remained free, after replacing Schumacher, to contest its liability on the claim. The defense theory is that Schumacher’s breaches of professional duty could not have been proximate causes of West Bend’s alleged losses. Appellees’ Br. at 30-33.
This defense theory cannot be accepted on the pleadings for any of four independently sufficient reasons. First, as defendants conceded at oral argument, in reviewing only the pleadings, we must assume that Schumacher’s concession of liability applied to the entire case, not just to interim payments at the early stages- of the case. Second, even if the unauthorized concession was limited to the interim payments, West Bend has alleged that the concession caused it to make substantial interim payments that it could not recover. Third, even if West Bend retained the theoretical ability to contest liability after the unauthorized concession, it has alleged that it lost that ability to do so as a practical matter given the realities of the workers’ compensation system. Fourth, West Bend claims that Schumacher himself - advised it against taking exactly the course that Schumacher now claims that West Bend should have pursued.
I cannot judge from the pleadings West Bend’s prospects for ultimate success, but it has surely alleged a plausible claim that should proceed past the pleading stage. I respectfully dissent.

. Given these allegations, I do not understand the majority's assertion that "even now [West Bend] does not tell us what these defenses are or how they would have produced near or total success in workers’ compensation proceedings.” Ante at 678. At the pleading stage, what further detail is needed?